HATTERAS TRADING ADVISORS FIRST AMENDMENT TO THE PRIVATE INVESTMENT COMPANY CUSTODY AGREEMENT THIS FIRST AMENDMENT dated as of August 22, 2012, to the Private Investment Company Custody Agreement dated as of September 22, 2011, (the "Agreement"), is entered into by and among Hatteras Trading Advisors, an exempted company incorporated in the Cayman Islands with limited liability (the "Company"), Hatteras Alternative Mutual Funds, LLC (the "Advisor") and U.S. Bank National Association, a national banking association (the "Custodian"). RECITALS WHEREAS, the Advisor, the Company and the Custodian have entered into the Agreement; and WHEREAS, the parties desire to amend the Agreement to amend the fees; and WHEREAS, Article 14 of the Agreement allows for its amendment by a written instrument executed by all parties. NOW, THEREFORE, the parties agree as follows: Exhibit B of the Agreement is hereby superseded and replaced with Amended Exhibit B attached hereto. Except to the extent supplemented hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. Hatteras Trading Advisors U.S. Bank, N.A. By: /s/ R. Lance Baker By: /s/ Michael R. McVoy Printed Name: R. Lance Baker Printed Name: Michael R. McVoy Title:Treasurer Title:Senior Vice President Hatteras Alternative Mutual Fund, LLC By: /s/ R. Lance Baker Printed Name: R. Lance Baker Title:CFO AMENDED EXHIBIT B to the Private Investment Company Custody Agreement Hatteras Trading Advisors Hatteras Trading Advisors Hatteras Trading Advisors DOMESTIC CUSTODY SERVICES Fee Scheduled at September 1, 2012 h" Annual Fee Based Upon Market Value % (basis point) on average daily market value The basis point market value change will NOT be assessed on any Fund of the Company which purchases shares of the Underlying Funds Trust as their primary Investment strategy. Minimum annual fee per fund - $ Plus portfolio transaction fees Portfolio Transaction Fees $ per book entry OTC transaction/Federal Reserve transaction/principal paydown $ per short sale $ per U.S. Bank repurchase agreement transaction $ per option/future contract written, exercised or expired $ per mutual fund trade $ Fed wire/margin variation Fed wire $ per physical security transaction $ per segregated account per year •A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender or exchange. •No charge for the initial conversion free receipt. •Overdrafts - charged to the account at prime interest rate plus 2. Chief Compliance Officer Support Fee •$ /year Out-Of-Pocket Expenses Including but not limited to expenses incurred In the safekeeping, delivery and receipt of securities, shipping, transfer fees, deposit withdrawals at custodian (OWAC) fees and extraordinary expenses based upon complexity. Subject to annual CPI increase, Milwaukee MSA. Fees are billed monthly. AMENDED Exhibit B (continued) to the Private Investment Company Custody Agreement GLOBAL SUB-CUSTODIAL SERVICES ANNUAL FEE SCHEDULE at September 1, 2012 Country Instrument Safekeeping (BPS) Transaction Fee Country Instrument Safekeeping (BPS) Transaction Fee Argentina All Lebanon All Australia All Lithuania All Austria All Luxembourg All Bahrain All Malaysia All Bangladesh All Mali* All Belgium All Malta All Benin* All Mauritius All Bermuda All Mexico All Botswana All Morocco All Brazil All Namibia All Bulgaria All Netherlands All Burkina Faso* All New Zealand All Canada All Niger* All Cayman Islands* All Nigeria All Channel Islands* All Norway All Chile All Oman All China “A” Shares All Pakistan All China “B” Shares All Peru All Columbia All Philippines All Costa Rica All Poland All Croatia All Portugal All Cyprus* All Qatar All Czech Republic All Romania All Denmark All Russia Equities/Bonds Ecuador All Russia MINFINs Egypt All Senegal* All Estonia All Singapore All Euromarkets(3) All Slovak Republic All Finland All Slovenia All France All South Africa All Germany All South Korea All Ghana All Spain All Greece All Sri Lanka All Guinea Bissau* All Swaziland All Hong Kong All Sweden All Hungary All Switzerland All Iceland All Taiwan All India All Thailand All Indonesia All Togo* All Ireland All Trinidad & Tobago* All Israel All Tunisia All Italy All Turkey All Ivory Coast All UAE All Jamaica* All United Kingdom All Japan All Ukraine All Jordan All Uruguay All Kazakhstan All Venezuela All Kenya All Vietnam* All Latvia Equities Zambia All Latvia Bonds * Additional customer documentation and indemnification will be required prior to establishing accounts in these markets. Annual Base Fee· $per account (fund) will apply. •Euroclear - Eurobonds only. Eurobonds are held in Euroclear at a standard rate, but other types of securities (Including but not limited to equities, domestic market debt and mutual funds) will be subject to a surcharge. In addition, certain transactions that are delivered within Euroclear or from a Euroclear account to a third party depository or settlement system, will be subject to a surcharge (surcharge schedule available upon request). •For all other markets specified above, surcharges may apply if a security Is held outside of the local market. Straight Through Processing - fees waived. Cash Transactions: • 3rd Party Foreign Exchange - a Foreign Exchange transaction undertaken through a 3rd party will be charged $. Tax Reclamation Services: May be subject to additional charges depending upon the service level agreed. Tax reclaims that have been outstanding for more than 6 (six) months with the client will be charged $ per claim. Out of Pocket Expenses •Charges incurred by U.S. Bank, N.A. for local taxes, stamp duties or other local duties and assessments, stock exchange fees, postage and insurance for shipping, facsimile reporting, extraordinary telecommunications fees, proxy services and other shareholder communications or other expenses which are unique to a country in which the client or Its clients is investing will be passed along as Incurred. •A surcharge may be added to certain out-of-pocket expenses listed herein to cover handling, servicing and other administrative costs associated with the activities giving rise to such expenses. Also, certain expenses are charged at a predetermined flat rate. •SWIFT reporting and message fees.
